Citation Nr: 0615771	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  02-21 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a herniated intervetebral disc with spinal fusion, prior to 
September 26, 2003.

2.  Entitlement to an evaluation in excess of 50 percent for 
a herniated intervetebral disc with spinal fusion, from 
September 26, 2003, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to 
September 1956.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, that denied entitlement to a rating in excess of 40 
percent for a herniated intervetebral disc with spinal 
fusion.  In July 2004, the Board remanded the present matter 
for additional development.  In October 2005, the RO awarded 
a 50 percent rating for a herniated intervetebral disc with 
spinal fusion, effective from September 26, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

While the previous remand orders have been fully complied 
with, additional evidence has been submitted relevant to this 
claim that raises questions which cannot be addressed without 
a medical examination.  

The veteran has submitted results from an April 2005 magnetic 
resonance imaging (MRI) showing an assessment of bilateral 
radiculopathy.  Thus, the Board requires a medical 
examination and opinion to determine which nerves, if any, 
are contributing to the veteran's described symptoms, and 
whether any such contribution is a result of his service-
connected disability on appeal.   See 38 U.S.C.A. 5103A(d); 
38 C.F.R. 3.159(c)(4) (2005). 

Additionally, the veteran's representative stated in October 
2005 that the Boise, Idaho, VA Medical Center (VAMC) was 
evaluating the veteran for surgery based upon findings from 
the April 2005 MRI.  Accordingly, all recent VA treatment 
records from this facility must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete treatment records for a 
low back disorder from the Boise, Idaho, 
VAMC, dated since October 2004.  

2.  Thereafter, make arrangements for the 
veteran to be afforded a VA examination of 
the spine.  The claims file and a separate 
copy of this REMAND must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  The 
examination report must be annotated that 
the claims file was in fact reviewed.  All 
necessary tests, including electrodiagnostic 
studies and x-rays if indicated, should be 
conducted.

The examiner should identify and describe in 
detail all residuals attributable to the 
veteran's service-connected herniated 
intervetebral disc with spinal fusion.  

The examiner should specifically document 
whether there is any ankylosis of the spine.  
The examiner should also identify any 
orthopedic and neurological findings (and 
identify any nerves involved) related to the 
service-connected disability and fully 
describe the extent and severity of those 
symptoms.

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician."

Are there persistent symptoms compatible 
with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief?

The examiner should conduct range of motion 
testing of the lumbar spine.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is likely 
to be additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination. The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly.  All limitation of function 
must be identified.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
examiner's conclusion.

3.  Finally, readjudicate the veteran's 
claim and, if the benefits sought on appeal 
remain denied, provide him and 
his representative with a Supplemental 
Statement of the Case (SSOC).  An 
appropriate period of time should be 
allowed for response

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


